Case 2:19-cv-11804-GAD-EAS ECF No. 18 filed 10/26/20      PageID.223    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

         ADAM THOMAS SPANO,

                Plaintiff,
                                                   Case No. 19-cv-11804
                   v.
                                                U.S. DISTRICT COURT JUDGE
   ANDREW SAUL, COMMISSIONER OF                    GERSHWIN A. DRAIN
        SOCIAL SECURITY,

             Defendant.
   ______________                    /

     ORDER ACCEPTING AND ADOPTING REPORT AND
RECOMMENDATION [#17] AND DISMISSING THE COMPLAINT WITH
        PREJUDICE FOR FAILURE TO PROSECUTE
      This matter is before the Court on Plaintiff’s Complaint for Review of a

Supplemental Security Income Decision. ECF No. 1. The Court first referred this

matter to Magistrate Judge Elizabeth A. Stafford on June 19, 2019. ECF No. 3. This

Court subsequently dismissed Plaintiff’s case without prejudice for failure to

prosecute on August 7, 2019 after Plaintiff failed to pay the requisite fee within

fourteen days in order to file his Complaint. ECF No. 7. On August 9, 2019,

Plaintiff filed a Motion for Reconsideration of this Court’s prior dismissal Order,

which this Court granted on August 14, 2019. ECF Nos. 8, 9. Plaintiff’s case was

therefore reopened and referred once more to Magistrate Judge Stafford on August

16, 2019. ECF No. 11.


                                         1
Case 2:19-cv-11804-GAD-EAS ECF No. 18 filed 10/26/20      PageID.224      Page 2 of 2




      On August 6, 2020, Magistrate Judge Stafford issued a Report and

Recommendation on this matter, recommending that this Court dismiss Plaintiff’s

Complaint with prejudice for failure to prosecute because he failed to respond to a

Show Cause Order from March 24, 2020. ECF Nos. 16, 17. Neither party has filed

objections to the Magistrate Judge’s Report and Recommendation, and the time for

filing objections has expired. See 28 U.S.C. § 636(b)(1)(C). Upon review of the

parties’ briefing and the Magistrate Judge’s Report and Recommendation, the Court

concludes that the Magistrate Judge has reached the correct conclusion. Therefore,

the Court hereby ACCEPTS and ADOPTS Magistrate Judge Stafford’s August 6,

2020 Report and Recommendation [#17] as this Court’s findings of fact and

conclusions of law.       Plaintiff’s Complaint is thus DISMISSED WITH

PREJUDICE for failure to prosecute.


      IT IS SO ORDERED.



                                      s/Gershwin A. Drain__________________
                                      GERSHWIN A. DRAIN
                                      UNITED STATES DISTRICT JUDGE

Dated: October 26, 2020

                          CERTIFICATE OF SERVICE
           Copies of this Order were served upon attorneys of record on
              October 26, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager

                                         2
